DETAILED ACTION
Response to Amendment

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        In an amendment dated, October 07, 2021, claims 1, 10 and 11 are amended. Currently claims 1-19 are pending.

Response to Arguments
3.         Applicant's arguments filed October 07, 2021, have been fully considered but they are not persuasive. 
         On page 11-13 of the remarks filed on 10/07/2021 applicant argues prior art of record fails to disclose newly amended claim limitation. The office respectfully disagrees. Prior art of record discloses an HMD wherein at least one virtual image is superimposed over real object viewable by the user. As shown below in the rejection and in Fig 1-2 as well as specification of prior art of record, said device is capable of tracking users eye (i.e. point of view of the user) wherein as the user moves/gazes around the room the real object image changes based on changes of a Point Of View (i.e. users eye focus) of a user. Thus in one mode (i.e. first mode) said device displays virtual object (i.e. 250-1) at first position of screen (i.e. top right) superimposed over real object image corresponding to at least one real object (i.e. wall 235). In another instance (i.e. second mode) at least one virtual object (250-2) is displayed in the second potion of the screen (i.e. bottom left of screen) wherein the second position is at different Point Of View (i.e. users eye focus) of the user having different real object image (i.e. floor 245) wherein virtual image (250-2) is superimposed on real object. Furthermore in regards to “the first display mode the real object image changes based on changes of a Point Of View (POV) of a user and the first position of the at least one virtual object on the screen is fixed irrespective of changes in the POV of the user." Given prior art of record HMD when Point Of View (i.e. users eye focus) of a user changes the real object image (wall, floor, etc.) changes, thus as the user Point Of View (i.e. users eye focus) changes from viewing item 250-1 to for example viewing person 225 or item 250-2 the real object image changes however the position of virtual object on the screen (i.e. 250-1) remains the same. 

Claim Rejections - 35 USC § 102

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pandey et al (PG Pub NO 2014/0132629).

As in claim 1, Pandey et al discloses an electronic device (Par 0002; HMD) comprising: 
a display; (Fig 1 item 130 and Par 0033)
a processor operatively coupled to the display; (Fig 9, Par 0006 line 10-12 and Par 0114)
a memory operatively coupled to the processor (Fig 9 item 910), wherein the memory (Fig 9 item 935) is configured to store instructions which, when executed, cause the processor to control the electronic device (Fig 1, 9 and Par 0115-0117)  to: 
display at least one virtual object in a first display mode in which the at least one virtual object is displayed at a first position on the screen by superimposing the at least one virtual object on a real object image corresponding to at least one real object, (Fig 2A and Par 0043-0046) discloses displaying at least one virtual object (250) in a first display mode in which the at least one virtual object (251-1) is displayed at a first position of the screen by superimposing the at least one virtual object (250-1) on a real object image (wall image) corresponding to at least one real object (wall 235).  
wherein in the first display mode the real object image changes based on changes of a Point Of View (POV) of a user and the first position of the at least one virtual object on the screen is fixed irrespective of changes in the POV of the user; (Fig 1, 2 and Par 0032-0037, 0046 and 0048) discloses head mounted display that is capable of tracking users eye (i.e. point of view of the user) wherein as the user moves/gazes around the room the real object image changes based on changes of a Point Of View (i.e. users eye focus) of a user (i.e. from the right side of the window (205) when looking at item 250-1 to the bottom left of the window (205)) and when the user Point Of View (i.e. users eye focus) changes from item 250-1 to other contents (i.e. person 225 or item 250-2) the first position of the at least one virtual object (i.e. item 250-1) on the screen is fixed irrespective of changes in the Point Of View (i.e. users eye focus) of the user .
receive a first input for changing the display mode of the at least one virtual object; and in response to receiving the first input, display the at least one virtual object in a second display mode in which the at least one virtual object is displayed at a second position of the screen by superimposing the at least one virtual object on the real object image corresponding to at least one real object, wherein in the second display mode the real object image changes based on changes of the POV of the user and the second position of the at least one virtual object on the screen changes depending on the POV of the user. (Fig 2-3 and Par and Par 0043-0048) discloses receiving an input for changing the display mode of the at least one virtual object (250-2) in a second display mode in which the at least one virtual object is displayed at a second position of the screen by superimposing the at least one virtual object (250-2) on the real object image (floor 245) corresponding to at least one real object (floor 245), wherein the second position changes depending on the Point Of View (i.e. users eye focus)  of the user from right side of window 205 to bottom side of window 205 wherein real object image changes based on changes of the Point Of View (i.e. users eye focus) of the user and the second position of the at least one virtual object on the screen changes depending on the Point Of View (i.e. users eye focus) of the user.

As in claim 2, Pandey et al discloses the electronic device of claim 1, wherein the first input comprises at least one of an input for a user interface disposed on a surface of the electronic device, a gesture input for performing a designated motion, a voice input comprising a designated keyword, and a gaze input based on gazing a designated region of the screen for at least a designated time. (Fig 2B and Par 0054-0057) discloses a gaze input based on gazing a designated region of the screen for at least a designated time at virtual field-of-view superimposed over a real world scene. 

As in claim 3, Pandey et al discloses the electronic device of claim 1, wherein as at least part of an operation of displaying the at least one virtual object in the second display mode, the instructions, when executed, cause the processor to control the electronic device to: determine a real space coordinate corresponding to the at least one virtual object; map the determined real space coordinate to the at least one virtual object; and display the at least one virtual object based on the determined real space coordinate. (Fig 2A and Par 0044) discloses displaying the at least one virtual object in the second display mode, the instructions, when executed, cause the processor to control the electronic device to display (i.e. superimpose virtual object over portions of the real-world scene); the locations (i.e. coordinate), colors, and/or positions of the virtual objects 250 may be determined based on the real-world objects present within the scene.

As in claim 4, Pandey et al discloses the electronic device of claim 3, wherein as at least part of an operation of determining a real space coordinate corresponding to the at least one virtual object, the instructions, when executed, cause the processor to control the electronic device to determine a real space coordinate corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user and a second real space coordinate corresponding to a position in a screen in which the at least one virtual object is previously displayed in the first display mode. (Fig 2 -3 and Par 0043-0053) discloses the operation of said device wherein the position of virtual object is determined based on a real space coordinate corresponding to the at least one virtual object wherein corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user (i.e. first-person point-of-view) and second real space coordinate corresponding to a position in a screen

As in claim 5, Pandey et al discloses the electronic device of claim 4, wherein as at least part of an operation of determining a real space coordinate corresponding to the at least one virtual object using the first real space coordinate and the second real space coordinate, the instructions, when executed, cause the processor to control the electronic device to determine a real space coordinate corresponding to the at least one virtual object by internally dividing the first real space coordinate and the second real space coordinate by a designated ratio. (Fig 3 and par 0044) discloses determining the position(s) of a real space coordinate corresponding to the at least one virtual object using real space coordinate (i.e. position on the display screen) by internally dividing the first real space coordinate and the second real space coordinate

As in claim 6, Pandey et al discloses the electronic device of claim 5, wherein as at least part of an operation of displaying the at least one virtual object based on the determined real space coordinate, the instructions, when executed, cause the processor to control the electronic device to display a first screen and at least part of at least one second screen, wherein the first screen comprises the at least one virtual object, and wherein the at least one second screen is located within a designated distance from the first screen. (Fig 3) discloses displaying at least one virtual object (250-1) based on the determined real space coordinate wherein the electronic device to display a first screen and second screen comprising at least one virtual object and at least one second screen is located within a designated distance from the first screen

As in claim 7, Pandey et al discloses the electronic device of claim 6, wherein the instructions, when executed, cause the processor to control the electronic device to: receive a second input for selecting any one virtual object from among at least one virtual object displayed on the screen; and perform a function corresponding to the selected virtual object. . (Fig 2-3 and Par and Par 0043-0048) discloses an input (i.e. first-person point-of-view) to select any one virtual object from among at least one virtual object displayed on the screen; and perform a function corresponding to the selected virtual object

As in claim 8, Pandey et al discloses the electronic device of claim 7, wherein as at least part of an operation of receiving the second input, the instructions, when executed, cause the processor to control the electronic device to: detect a head movement causing a change in the POV of the user; and change a display position of the first screen and at least one second screen based on the detected head movement, wherein a real space coordinate corresponding to the first screen and the at least one second screen does not change. (Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual objects superimposed over portions of the real-world scene.

As in claim 9, Pandey et al discloses the electronic device of claim 7, wherein as at least part of an operation of receiving the second input, the instructions, when executed, cause the processor to control the electronic device to change the display position of the first screen and at least one second screen in response to detecting an input irrespective of the change in the POV of the user, wherein a real space coordinate corresponding to the first screen and the at least one second screen is configured to change depending on content of the input. (Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual objects superimposed over portions of the real-world scene based on person point-of-view.

As in claim 10, Pandey et al discloses an electronic device comprising:
a display; (Fig 1 item 130 and Par 0033) 
a processor operatively coupled to the display (Fig 9, Par 0006 line 10-12 and Par 0114); and a memory (Fig 9 item 935) operatively coupled to the processor (Fig 9 item 910), wherein the memory (Fig 9 item 935) is configured to store instructions which, when executed, cause the processor to control the electronic device (Fig 1, 9 and Par 0115-0117) to:
 display at least one virtual object in a first display mode in which the at least one virtual object is displayed at a first position on the screen, by superimposing the at least one virtual object on a real object image corresponding to at least one real object; (Fig 2A and Par 0043-0046) discloses displaying at least one virtual object (250) in a first display mode in which the at least one virtual object (251-1) is displayed at a first position of the screen (right side of screen) by superimposing the at least one virtual object (250-1) on a real object image (wall image) corresponding to at least one real object (wall 235).  
wherein in the first display mode the real object image changes based on changes of a Point Of View (POV) of a user and the first position of the at least one virtual object on the screen is fixed irrespective of changes in the POV of the user; (Fig 1, 2 and Par 0032-0037, 0046 and 0048) discloses head mounted display that is capable of tracking users eye (i.e. point of view of the user) wherein as the user moves/gazes around the room the real object image changes based on changes of a Point Of View (i.e. users eye focus) of a user (i.e. from the right side of the window (205) when looking at item 250-1 to the bottom left of the window (205)) and when the user Point Of View (i.e. users eye focus) changes from item 250-1 to other contents (i.e. person 225 or item 250-2) the first position of the at least one virtual object (i.e. item 250-1) on the screen is fixed irrespective of changes in the Point Of View (i.e. users eye focus) of the user .
receive a third input for storing information related to the at least one virtual object in a form of one virtual object mapped to a specific real space coordinate; and store the information related to the at least one virtual object in a form of one virtual object mapped to the specific real space coordinate in response to receiving the third input. (Fig 2-3 and Par and Par 0043-0048) discloses receiving an input for changing the display mode of the at least one virtual object (250-2) in a second display mode in which the at least one virtual object is displayed at a second position of the screen, wherein the second position changes depending on the POV of the user.

As in claim 11, Pandey et al discloses a method of operating an electronic device, the method comprising: 
displaying at least one virtual object in a first display mode in which the at least one virtual object is displayed at a first position on the screen, by superimposing the at least one virtual object on a real object image corresponding to at least one real object; (Fig 2A and Par 0043-0046) discloses displaying at least one virtual object (250) in a first display mode in which the at least one virtual object (251-1) is displayed at a first position of the screen (right side of screen) by superimposing the at least one virtual object (250-1) on a real object image (wall image) corresponding to at least one real object (wall 235).  
wherein in the first display mode the real object image changes based on changes of a Point Of View (POV) of a user and the first position of the at least one virtual object on the screen is fixed irrespective of changes in the POV of the user; (Fig 1, 2 and Par 0032-0037, 0046 and 0048) discloses head mounted display that is capable of tracking users eye (i.e. point of view of the user) wherein as the user moves/gazes around the room the real object image changes based on changes of a Point Of View (i.e. users eye focus) of a user (i.e. from the right side of the window (205) when looking at item 250-1 to the bottom left of the window (205)) and when the user Point Of View (i.e. users eye focus) changes from item 250-1 to other contents (i.e. person 225 or item 250-2) the first position of the at least one virtual object (i.e. item 250-1) on the screen is fixed irrespective of changes in the Point Of View (i.e. users eye focus) of the user .
receiving a first input for changing the display mode of the at least one virtual object; and in response to receiving the first input, displaying the at least one virtual object in a second display mode in which the at least one virtual object is displayed at a second position of the screen by superimposing the at least one virtual object on the real object image corresponding to at least one real object, wherein in the second display mode the real object image changes based on changes of the POV of the user and the second position of the at least one virtual object on the screen changes depending on the POV of the user. (Fig 2-3 and Par and Par 0043-0048) discloses receiving an input for changing the display mode of the at least one virtual object (250-2) in a second display mode in which the at least one virtual object is displayed at a second position of the screen by superimposing the at least one virtual object (250-2) on the real object image (floor 245) corresponding to at least one real object (floor 245), wherein the second position changes depending on the Point Of View (i.e. users eye focus)  of the user from right side of window 205 to bottom side of window 205 wherein real object image changes based on changes of the Point Of View (i.e. users eye focus) of the user and the second position of the at least one virtual object on the screen changes depending on the Point Of View (i.e. users eye focus) of the user.

As in claim 12, Pandey et al discloses the method of claim 11, wherein the first input comprises at least one of an input for a user interface disposed on a surface of the electronic device, a gesture input for performing a designated motion, a voice input comprising a designated keyword, and a gaze input based on gazing a designated region of the screen for at least a designated time. (Fig 2B and Par 0054-0057) discloses a gaze input based on gazing a designated region of the screen for at least a designated time at virtual field-of-view superimposed over a real world scene.

As in claim 13, Pandey et al discloses the method of claim 11, wherein the displaying of the at least one virtual object in the second display mode comprises: determining a real space coordinate corresponding to the at least one virtual object; mapping the determined real space coordinate to the at least one virtual object; and displaying the at least one virtual object based on the determined real space coordinate. (Fig 2A and Par 0044) discloses displaying the at least one virtual object in the second display mode, the instructions, when executed, cause the processor to control the electronic device to display (i.e. superimpose virtual object over portions of the real-world scene); the locations (i.e. coordinate), colors, and/or positions of the virtual objects 250 may be determined based on the real-world objects present within the scene.

As in claim 14, Pandey et al discloses the method of claim 13, wherein the determining of the real space coordinate corresponding to the at least one virtual object comprises determining a real space coordinate corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user and a second real space coordinate corresponding to a position in a screen in which the at least one virtual object is previously displayed in the first display mode. (Fig 2 -3 and Par 0043-0053) discloses the operation of said device wherein the position of virtual object is determined based on a real space coordinate corresponding to the at least one virtual object wherein corresponding to the at least one virtual object using a first real space coordinate corresponding to a position of the user (i.e. first-person point-of-view) and second real space coordinate corresponding to a position in a screen

As in claim 15, Pandey et al discloses the method of claim 14, wherein the determining of the real space coordinate corresponding to the at least one virtual object using the first real space coordinate and the second real space coordinate comprises determining a real space coordinate corresponding to the at least one virtual object by internally dividing the first real space coordinate and the second real space coordinate by a designated ratio. (Fig 3 and par 0044) discloses determining the position(s) of a real space coordinate corresponding to the at least one virtual object using real space coordinate (i.e. position on the display screen) by internally dividing the first real space coordinate and the second real space coordinate

As in claim 16, Pandey et al discloses the method of claim 15, wherein the displaying of the at least one virtual object based on the determined real space coordinate comprises displaying a first screen and at least part of at least one second screen, wherein the first screen comprises the at least one virtual object, and wherein the at least one second screen is located within a designated distance from the first screen. (Fig 3) discloses displaying at least one virtual object (250-1) based on the determined real space coordinate wherein the electronic device to display a first screen and second screen comprising at least one virtual object and at least one second screen is located within a designated distance from the first screen

As in claim 17, Pandey et al discloses the method of claim 16, further comprising: receiving a second input for selecting any one virtual object from among at least one virtual object displayed on the screen; and performing a function corresponding to the selected virtual object. (Fig 2-3 and Par and Par 0043-0048) discloses an input (i.e. first-person point-of-view) to select any one virtual object from among at least one virtual object displayed on the screen; and perform a function corresponding to the selected virtual object

As in claim 18, Pandey et al discloses the method of claim 17, wherein the receiving of the second input comprises: detecting a head movement causing a change in the POV of the user; and changing a display position of the first screen and at least one second screen based on the detected head movement, wherein a real space coordinate corresponding to the first screen and the at least one second screen does not change. (Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual objects superimposed over portions of the real-world scene.

As in claim 19, Pandey et al discloses the method of claim 17, wherein the receiving of the second input comprises changing the display position of the first screen and at least one second screen in response to detecting an input irrespective of the change in the POV of the user, wherein a real space coordinate corresponding to the first screen and the at least one second screen is configured to change depending on content of the input. (Fig 2-3 and Par and Par 0043-0048) discloses detect a head movement causing a change in the POV of the user (i.e. first-person point-of-view) wherein change/determine a display position of the virtual objects superimposed over portions of the real-world scene based on person point-of-view.

Conclusion
7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                01/12/2022